Exhibit 10.4
Execution
PLEDGE AGREEMENT
          PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Agreement”), dated as of May 12, 2009 made by TRICO
MARINE SERVICES, INC., a Delaware corporation (the “Issuer”) and TRICO MARINE
OPERATORS, INC., a Louisiana corporation (“Trico Operators” and together with
the Issuer, each a “Pledgor” and together the “Pledgors”), to WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as collateral agent under the Second-Lien
Documents (as defined below) (together with its successors and assigns in such
capacity from time to time, the “Collateral Agent”).
W I T N E S S E T H :
          WHEREAS, the Issuer is party to those certain Exchange Agreements,
dated as of May 12, 2009, pursuant to which the Persons party thereto as
investors (each an “Investor”) exchanged $202,812,000 aggregate principal amount
of 6.5% senior convertible debentures due 2028 for $252,515,000 initial
aggregate principal amount of 8.125% Secured Convertible Debentures due 2013 (as
amended, restated, supplemented and/or modified from time to time, the
“Second-Lien Notes”), as well as cash and certain equity interests of the
Issuer;
          WHEREAS, pursuant to that certain Indenture (as amended, restated,
supplemented, or otherwise modified from time to time, the “Second-Lien Notes
Indenture”), dated as of May 12, 2009, between the Issuer and Wells Fargo Bank,
National Association, as Indenture Trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Second-Lien Indenture
Trustee”) the Issuer issued Second-Lien Notes to the Investors (each such
Investor and each Person to whom Second-Lien Notes are issued pursuant to the
Second-Lien Notes Indenture on or after the date thereof, a “Debentureholder”,
and collectively, the “Debentureholders”);
          WHEREAS, the obligations of the Issuer to the Debentureholders under
the Second-Lien Notes will be guaranteed, on a subordinated and limited recourse
basis, by Trico Operators and Trico Marine Assets, Inc., a Delaware corporation
(“Trico Assets”) pursuant to that certain Subordinated Limited Recourse
Guaranty, dated as of May 12, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Subordinated Guaranty”);
          WHEREAS, the obligations of the Issuer to the Debentureholders under
the Second-Lien Notes will be secured by the Collateral (as hereinafter defined)
and the grant by Trico Assets of second-lien mortgages on, and assignments of
earnings, insurance and charters in respect of, certain vessels owned by Trico
Assets (such mortgages and assignments together with this Agreement, the
Second-Lien Notes Indenture, the Second-Lien Notes, the Subordinated Guaranty,
the Intercreditor Agreement (as defined below) and each of the other agreements,
documents and instruments providing for or evidencing any other obligation of
the Issuer, Trico Assets or Trico Operators to the Collateral Agent, the
Second-Lien Indenture Trustee or the Debentureholders arising thereunder or in
connection therewith, to the extent such are effective

 



--------------------------------------------------------------------------------



 



at the relevant time, as the same may be amended, restated, supplemented, or
modified from time to time, are referred to herein as the “Second-Lien
Documents”);
          WHEREAS, the Pledgors are also party to (a) that certain Amended and
Restated Credit Agreement, dated as of August 29, 2008 and amended on March 10,
2009 and May 8, 2009 and further amended on May 12, 2009 (as further amended,
restated, supplemented, replaced, refinanced or otherwise modified from time to
time, the “First-Lien Credit Agreement”) among the Issuer, as borrower, Trico
Assets and Trico Operators, as guarantors, the lenders party thereto from time
to time (the “First-Lien Lenders”), and Nordea Bank Finland plc, New York Branch
(“Nordea”), as administrative agent for the First-Lien Lenders (in such capacity
and together with any successors, assigns and replacements in such capacity, the
“First-Lien Administrative Agent”), providing for the making of revolving loans
to the Issuer, and the issuance of, and participation in, letters of credit for
the account of the Issuer, all as provided therein and (b) that certain Amended
and Restated Pledge and Security Agreement, dated as of August 29, 2008 (as
amended, restated, supplemented, or replaced, refinanced otherwise modified from
time to time, the “First-Lien Security Agreement”), among the Pledgor, the
Issuer and Trico Assets, as pledgors, and Nordea, as collateral agent for the
First-Lien Lenders (in such capacity and together with any successors, assigns
and replacements in such capacity, the “First-Lien Collateral Agent”) and
deposit account bank, pursuant to which the Pledgors granted the First-Lien
Collateral Agent a first-priority security interest in, and lien on, the
Collateral (as defined below), among other security interests granted therein by
the Pledgors and Trico Assets, in order to secure the First-Lien Obligations (as
defined in the Intercreditor Agreement referenced below); and
          WHEREAS, the Issuer, the First-Lien Collateral Agent, the Collateral
Agent and the Pledgors are party to an Intercreditor Agreement, dated as of
May 12, 2009, (as amended, restated, supplemented, or otherwise modified from
time to time, the “Intercreditor Agreement”).
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Pledgor, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors hereby agree with the Collateral Agent, for the
benefit of the Debentureholders, as follows:
          1. SECURITY FOR OBLIGATIONS.
          1.1. Security. This Agreement is made by each Pledgor to the
Collateral Agent for the benefit of the Debentureholders to secure:
     (i) the full and prompt payment by the Issuer when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations, liabilities
and indebtedness owing by it in respect of the Second-Lien Documents and (ii) in
the case of Trico Operators, the payment by such Pledgor, as and when due and
payable of all “Guaranteed Obligations” under (and as defined in) the
Subordinated Guaranty, including, without limitation, in both cases, (A) all
principal of and interest on the Second-Lien Notes (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Pledgor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding),

2



--------------------------------------------------------------------------------



 



and (B) all fees, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under any of the Second-Lien Documents and
the due performance and compliance by the Issuer with all of the terms,
conditions and agreements contained in the Second-Lien Documents (all such
obligations, liabilities and indebtedness under clauses (i) and (ii), being
herein collectively called the “Second-Lien Obligations”);
     (ii) any and all sums advanced by the Collateral Agent pursuant to the
terms hereof in order to preserve the Collateral (as hereinafter defined) or its
security interest in the Collateral;
     (iii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of the Issuer referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
     (iv) all amounts paid by any Debentureholder as to which such
Debentureholder has the right to reimbursement under Section 11 of this
Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (iv) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement pursuant to the Second-Lien Documents.
          2. DEFINITIONS. (a) All capitalized terms used in this Agreement and
the recitals hereto which are defined in the Second-Lien Notes Indenture and the
Second-Lien Notes or in Articles 8 or 9 of the UCC (as defined below), and which
are not otherwise defined herein shall have the same meanings herein as set
forth therein. Reference to singular terms shall include the plural and vice
versa.
          (b) The following capitalized terms used herein shall have the
definitions specified below:
          “Adverse Claim” has the meaning given such term in Section 8-102(a)(1)
of the UCC.
          “Agreement” has the meaning set forth in the introductory paragraph
hereof.
          “Cash Proceeds” has the meaning given such term in the UCC.
          “Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.
          “Clearing Corporation” has the meaning given such term in
Section 8-102(a)(5) of the UCC.

3



--------------------------------------------------------------------------------



 



          “Collateral” has the meaning set forth in Section 3.1 hereof.
          “Collateral Agent” has the meaning set forth in the introductory
paragraph hereof.
          “Credit Party” means each of the Issuer, Trico Assets and Trico
Operators.
          “Debentureholders” has the meaning set forth in the Recitals hereto.
          “Distribution Block Demand” has the meaning set forth in Section 6
hereof.
          “Event of Default” means any Event of Default under, and as defined
in, Second-Lien Notes Indenture.
          “Exchange Offer” has the meaning set forth in the Recitals hereto.
          “First-Lien Administrative Agent” has the meaning set forth in the
Recitals hereto.
     “First-Lien Collateral Agent” has the meaning set forth in the Recitals
hereto.
     “First-Lien Credit Agreement” has the meaning set forth in the Recitals
hereto.
     “First-Lien Lenders” has the meaning set forth in the Recitals hereto.
     “First-Lien Security Agreement” has the meaning set forth in the Recitals
hereto.
     “Guaranteed Obligations” has the meaning given to such term in Section 1.1
hereof.
     “Indemnities” has the meaning set forth in Section 11 hereof.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the
United States Code) or under any other bankruptcy or insolvency law, assignments
for the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
     “Intercreditor Agreement” has the meaning set forth in the Recitals hereto.
     “Investor” has the meaning set forth in the introductory paragraph hereof.
     “Issuer” has the meaning set forth in the introductory paragraph hereof.
     “Noncash Proceeds” has the meaning given to such term in the UCC.
     “Nordea” has the meaning set forth in the Recitals hereto.
     “Obligations” has the meaning set forth in Section 1.1 hereof.

4



--------------------------------------------------------------------------------



 



          “Person” means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Pledgor” has the meaning set forth in the introductory paragraph
hereof.
          “Primary Obligations” has the meaning set forth in Section 9(b)
hereof.
          “Proceeds” has the meaning given such term in Section 9-102(a)(64) of
the UCC.
          “Pro Rata Share” has the meaning set forth in Section 9(b) hereof.
          “Secondary Obligations” has the meaning set forth in Section 9(b)
hereof.
          “Second-Lien Documents” has the meaning set forth in the Recitals
hereto.
          “Second-Lien Indenture Trustee” has the meaning set forth in the
Recitals hereto.
          “Second-Lien Notes” has the meaning set forth in the Recitals hereto.
          “Second-Lien Notes Indenture” has the meaning set forth in the
Recitals hereto.
          “Second-Lien Obligations” has the meaning set forth in Section 1.1(i).
          “Securities Act” means the Securities Act of 1933, as amended, as in
effect from time to time.
          “Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC.
          “Security Entitlement” has the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Stock” means all of the issued and outstanding equity interests in
(x) Trico Assets and Trico Operators owned by the Issuer and (y) any other
Domestic Subsidiary at any time owned, directly or indirectly, by the Issuer
which owns, directly or indirectly, interests in Trico Assets or Trico
Operators.
          “Subordinated Guaranty” has the meaning given to such term in the
Recitals hereto.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.

5



--------------------------------------------------------------------------------



 



          “Termination Date” has the meaning set forth in Section 20 hereof.
          “Trico Assets” has the meaning set forth in the Recitals hereto.
          “Trico Operators” has the meaning set forth in the introductory
paragraph hereof.
          “Trico Supply” shall mean Trico Supply AS, a limited company organized
under the laws of Norway.
          “Trico Supply Intercompany Loan” means the loan from Trico Operators
to Trico Supply in the initial principal amount of $194,000,000 pursuant to the
Trico Supply Intercompany Loan Documentation.
          “Trico Supply Intercompany Loan Documentation” means that certain
promissory note dated November 8, 2007, as amended, between Trico Supply and
Trico Operators.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York from time to time.
          “Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.
          3. PLEDGE.
          3.1 Pledge. To secure the Obligations now or hereafter owed or to be
performed by the Credit Parties under the Second-Lien Documents, the Pledgors do
hereby grant and pledge to the Collateral Agent, for the benefit of the
Debentureholders, and do hereby create a continuing security interest in favor
of the Collateral Agent in, all of their right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
     (a) all Stock;
     (b) the Trico Supply Intercompany Loan and the Trico Supply Intercompany
Loan Documentation; and
          (c) all Proceeds (including all Cash Proceeds and Noncash Proceeds)
and products of any and all of the foregoing; in each case howsoever the
Pledgor’s interest therein may arise or appear (whether by ownership, security
interest, claim or otherwise).
          3.2. Procedures. (a) To the extent permitted by the Intercreditor
Agreement, to the extent that the Pledgors at any time or from time to time own,
acquire or obtain any right, title or interest in any Collateral, such
Collateral shall, to the extent permitted by law, automatically (and without the
taking of any action by the Pledgors) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, the Pledgors shall (to the extent provided
below) take, or, in the case of Section 3.2(a)(iv), authorize the Collateral
Agent to take the following actions as set forth below (as promptly as
practicable and, in any event, within 30 days after it obtains such Collateral)
for the benefit of the Collateral Agent and the Debentureholders:

6



--------------------------------------------------------------------------------



 



     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), the Pledgors shall
deliver such Certificated Security to the Collateral Agent with stock powers
executed in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), the
Pledgors shall cause the issuer of such Uncertificated Security to duly
authorize and execute, and deliver to the Collateral Agent, an agreement for the
benefit of the Collateral Agent on behalf of the Debentureholders substantially
in the form of Annex D hereto (appropriately completed to the reasonable
satisfaction of the Collateral Agent and with such modifications, if any, as
shall be reasonably satisfactory to the Collateral Agent) pursuant to which such
issuer agrees during the continuance of any Event of Default to comply with any
and all instructions originated by the Collateral Agent without further consent
by the registered owner and not to comply with instructions regarding such
Uncertificated Security originated by any other Person other than a court of
competent jurisdiction;
     (iii) with respect to a Certificated Security or Uncertificated Security
that is a Security credited on the books of a Clearing Corporation (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), the Pledgors shall promptly notify the Collateral Agent thereof and
shall promptly take all actions required (i) to comply in all material respects
with the applicable rules of such Clearing Corporation and (ii) to perfect the
security interest of the Collateral Agent under applicable law (including, in
any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC).
The Pledgors further agree to take such actions as the Collateral Agent deems
reasonably necessary to effect the foregoing; and
     (iv) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are not released to the Pledgors in accordance with
Section 6 hereof, the Pledgors shall (i) establish, for the benefit of the
Debentureholders, a cash account in the name of the applicable Pledgor or
Pledgors over which the Collateral Agent shall have exclusive and absolute
control and dominion (and no withdrawals or transfers may be made therefrom by
any Person except with the prior written consent of the Collateral Agent) and
(ii) deposit such cash in such cash account, in each case as promptly as
practicable and, in any event, within 30 days after it obtains such cash
proceeds; provided that until the Discharge of First-Lien Credit Agreement
Obligations (as defined in the Intercreditor Agreement) shall have occurred, any
cash proceeds from the Collateral received by the Collateral Agent shall be
distributed to the First-Lien Collateral Agent to be held in a cash account over
which such First-Lien Collateral Agent shall have exclusive and absolute control
and dominion pursuant to the terms of the First-Lien Security Agreement.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, the Pledgors shall take the following additional actions
with respect to the Collateral to the extent permitted under the Intercreditor
Agreement:
     (i) with respect to all Collateral of the Pledgors whereby or with respect
to which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of

7



--------------------------------------------------------------------------------



 



the UCC (or under any provision of the UCC as the same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), the Pledgors shall take all actions as may be
reasonably requested from time to time by the Collateral Agent so that “control”
of such Collateral is obtained and at all times held by the Collateral Agent;
and
     (ii) the Pledgors shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states and any other
relevant jurisdictions, covering all Collateral hereunder (with the form of such
financing statements to be satisfactory to the Collateral Agent), to be filed in
the relevant filing offices so that at all times the Collateral Agent has a
security interest in all Collateral which is perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant states, including, without
limitation, Section 9-312(a) of the UCC).
     (c) Pledgor shall deliver to the Collateral Agent, for the benefit of the
Debentureholders, contemporaneously with the execution hereof, executed
instruments of transfer or assignment with respect to the original Trico Supply
Intercompany Loan Documentation (which shall be held and only exercised pursuant
to the terms of the Intercreditor Agreement).
          3.3. Subsequently Acquired Collateral. If the Pledgors shall acquire
(by purchase, stock dividend or similar distribution or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interest created
pursuant to Section 3.1 hereof and, furthermore, the Pledgors will promptly
thereafter take (or cause to be taken) all action and promptly execute and
deliver all further instruments and documents that the Collateral Agent may
reasonably request (acting upon the written instructions of a majority in
principal amount of the outstanding Debentures) in order to: (i) perfect and
protect the security interest purported to be created hereby; (ii) enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of the Collateral; or (iii) otherwise effect the purposes of this
Agreement; provided such actions shall be with respect to such Collateral in
accordance with the procedures set forth in Section 3.2 hereof (to the extent
permitted by the Intercreditor Agreement), and will promptly thereafter deliver
to the Collateral Agent (i) a certificate executed by a principal executive
officer of the Pledgor describing such Collateral and certifying that the same
has been duly pledged in favor of the Collateral Agent hereunder and (ii)
supplements to Annexes A through C hereto as are reasonably necessary to cause
such annexes to be complete and accurate in all material respects at such time.
          3.4. Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          3.5. Certain Representations and Warranties Regarding the Stock. The
Issuer represents and warrants that on the date hereof: (i) the Issuer owns 100%
of the outstanding interests of Trico Assets and Trico Operators; (ii) the Stock
(and any warrants or options to

8



--------------------------------------------------------------------------------



 



purchase Stock) consists of the number and type of shares of the stock (or
warrants or options to purchase any stock) of such Persons as described in Annex
B hereto; (iii) such Stock constitutes that percentage of the issued and
outstanding capital stock as is set forth in Annex B hereto; and (iv) to the
extent permitted by the Intercreditor Agreement, the Issuer has complied with
the respective procedure set forth in Section 3.2(a) hereof with respect to the
Stock.
          3.6 Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, the priorities with respect to all security
interests granted to the Collateral Agent hereunder and under the other Security
Documents and to the First-Lien Collateral Agent under the First-Lien Credit
Documents (as defined in the Intercreditor Agreement) shall be governed by the
terms and provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
          3.7 Payment and Enforcement of Trico Supply Intercompany Loan. Trico
Operators shall not, without the consent of the Debentureholders holding at
least a majority in principal amount of the Second-Lien Notes then outstanding,
reduce or otherwise deem any amount owing under the Trico Supply Intercompany
Loan satisfied or paid (including any principal, interest or other amount due
thereunder) without the receipt of cash or other assets of the type described in
Section 3.2(a)(i) through (iv) above, of equal or greater value.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent
necessary to enable the Collateral Agent to perfect its security interest in any
of the Collateral or to exercise any of its remedies hereunder, the Collateral
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Collateral Agent) in the name of the Pledgors, endorsed or
assigned in blank or in favor of the Collateral Agent or any nominee or nominees
of the Collateral Agent or a sub-agent appointed by the Collateral Agent.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there
shall have occurred and be continuing an Event of Default, the Pledgors shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by them, and to give consents, waivers or ratifications
in respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate any of the terms of any Second-Lien Document or the
Intercreditor Agreement, or which could reasonably be expected to have the
effect of impairing the Lien of the Collateral Agent or any Debentureholder in
the Collateral, unless expressly permitted by the terms of the Second-Lien
Documents or the Intercreditor Agreement. All such rights of the Pledgors to
vote and to give consents, waivers and ratifications shall cease so long as an
Event of Default has occurred and is continuing, and Section 7 hereof shall
become applicable.
          6. DISTRIBUTIONS. Subject to the terms of the Intercreditor Agreement,
unless and until (i) there shall have occurred and be continuing an Event of
Default and (ii) the Collateral Agent shall have delivered to the Pledgors a
Distribution Block Demand, all cash dividends, cash distributions, cash Proceeds
and other cash amounts payable in respect of the Collateral shall be paid to the
Pledgors. Upon the occurrence, and during the continuance, of an Event of
Default, the Collateral Agent may, at the direction of the Second-Lien Indenture
Trustee

9



--------------------------------------------------------------------------------



 



and subject to the terms of the Intercreditor Agreement, deliver to the Pledgors
a demand in writing instructing the Pledgors to deposit all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral into a cash account in accordance with Section 3.2(a)(iv) (such
demand a “Distribution Block Demand”); provided that the Collateral Agent shall
promptly return all such amounts to the Pledgors if such Event of Default is
subsequently cured or waived in accordance with the Second-Lien Documents.
Subject to the Intercreditor Agreement, the Collateral Agent shall be entitled
to receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, instruments or other securities
or property (including, but not limited to, cash dividends other than as set
forth above in the first sentence of this Section 6) paid or distributed by way
of dividend or otherwise in respect of the Collateral;
     (ii) all other or additional stock, notes, instruments or other securities
or property (including, but not limited to, cash) paid or distributed in respect
of the Collateral by way of stock split, spin off, split up, reclassification,
combination of shares or similar rearrangement; and
     (iii) all other or additional stock, notes, instruments or other securities
or property (including, but not limited to, cash) which may be paid in respect
of the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
All dividends, distributions or other payments which are received by the
Pledgors contrary to the provisions of this Section 6 and Section 7 hereof shall
be received in trust for the benefit of the Collateral Agent subject to the
terms of the Intercreditor Agreement, shall be segregated from other property or
funds of the Pledgors and shall be forthwith paid over and/or delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have
occurred and be continuing an Event of Default, then and in every such case, the
Collateral Agent shall be entitled, subject in all cases to the terms of the
Intercreditor Agreement, to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Second-Lien Document or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Collateral Agent shall be entitled, subject in all cases to
the terms of the Intercreditor Agreement, to exercise all the rights and
remedies of a secured party under the Uniform Commercial Code as in effect in
any relevant jurisdiction and also shall be entitled, without limitation, to the
extent permitted under the Second-Lien Documents and applicable law, to exercise
the following rights, which the Collateral Agent hereby agrees to be
commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the Pledgors;
     (ii) to transfer all or any part of the Collateral into the Collateral
Agent’s name or the name of its nominee or nominees;

10



--------------------------------------------------------------------------------



 



     (iii) to vote all or any part of the Collateral (whether or not transferred
into the name of the Collateral Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (the Pledgors hereby
irrevocably constituting and appointing the Collateral Agent the proxy and
attorney-in-fact of the Pledgors, with full power of substitution to do so);
     (iv) at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
the Pledgors, to the extent permitted by law), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Collateral Agent in
its absolute discretion may determine to the extent permitted by law, provided
that at least 10 days’ written notice of the time and place of any such sale or
the date after which any such private sale shall be given to the Pledgors. The
Collateral Agent shall not be obligated to make any such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. The
Pledgors hereby waive and release to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Obligations or otherwise. At any such sale, unless
prohibited by applicable law, the Collateral Agent may bid for and purchase all
or any part of the Collateral so sold free from any such right or equity of
redemption. To the extent permitted by law, neither the Collateral Agent nor any
Debentureholder shall be liable for failure to collect or realize upon any or
all of the Collateral or for any delay in so doing nor shall any of them be
under any obligation to take any action whatsoever with regard thereto;
     (v) to set-off any and all Collateral against any and all Obligations; and
     (vi) apply any monies constituting Collateral or Proceeds thereof in
accordance with the provisions of Section 9.
          8. REMEDIES, ETC., CUMULATIVE. Each and every right, power and remedy
of the Collateral Agent provided for in this Agreement or in any other
Second-Lien Document, or now or hereafter existing at law or in equity or by
statute shall be cumulative and concurrent and shall be in addition to every
other such right, power or remedy. The exercise or beginning of the exercise by
the Collateral Agent or any Debentureholder of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Second-Lien
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the
Collateral Agent of all such other rights, powers or remedies, and no failure or
delay on the part of the Collateral Agent to exercise any such right, power or
remedy shall operate as a waiver thereof. No notice to or demand on a Pledgor in
any case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the
Collateral Agent to any other or further action in any circumstances without
notice or demand. The Debentureholders agree that this Agreement

11



--------------------------------------------------------------------------------



 



may be enforced only by the action of the Collateral Agent, subject to the terms
of the Intercreditor Agreement, and that no other Debentureholder shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent for the benefit of
the Debentureholders upon the terms of this Agreement.
          9. APPLICATION OF PROCEEDS. (a) Subject to the terms of the
Intercreditor Agreement, all monies collected by the Collateral Agent upon any
sale or other disposition of the Collateral shall be applied to the payment of
the Obligations as follows:
     (i) first, to the payment of all amounts owing to the Collateral Agent of
the type described in clauses (ii) and (iii) of Section 1.1;
     (ii) second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Second-Lien Obligations shall be
paid to the Debentureholders as provided in Section 9(b) hereof, with each
Debentureholder receiving an amount equal to its Pro Rata Share (as defined
below) of all such outstanding Primary Obligations constituting Second-Lien
Obligations or, if the proceeds are insufficient to pay in full all such
outstanding Primary Obligations constituting Second-Lien Obligations, its Pro
Rata Share of the amount remaining to be distributed;
     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) and (ii), an amount equal to the outstanding
Secondary Obligations shall be paid to the Debentureholders as provided in
Section 9(b) hereof, with each Debentureholder receiving an amount equal to its
Pro Rata Share of all such outstanding Secondary Obligations or, if the proceeds
are insufficient to pay in full all such Secondary Obligations, its Pro Rata
Share of the amount remaining to be distributed; and
     (iv) fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the applicable
Pledgor or to whomever may be lawfully entitled to receive such surplus.
          (b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Debentureholder’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Debentureholder’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean all principal of, and
interest on, all Second-Lien Notes and all fees, costs and expenses incurred
thereunder or under any other Second-Lien Document with respect thereto and (z)
“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.
          (c) When payments to Debentureholders are based upon their respective
Pro Rata Shares, the amounts received by such Debentureholders hereunder shall
be applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary

12



--------------------------------------------------------------------------------



 



Obligations and (ii) second, to their Secondary Obligations. If any payment to
any Debentureholder of its Pro Rata Share of any distribution would result in
overpayment to such Debentureholder, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as applicable, of the other Debentureholders, with each
Debentureholder whose Primary Obligations or Secondary Obligations, as
applicable, have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as applicable, of such Debentureholder and
the denominator of which is the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of all Debentureholders entitled to such
distribution.
          (d) All payments required to be made hereunder shall be made to the
Collateral Agent for the account of the Debentureholders.
          (e) For purposes of applying payments received in accordance with this
Section 9, the Collateral Agent shall be entitled to rely upon the Second-Lien
Indenture Trustee for a determination of the outstanding Primary Obligations and
Secondary Obligations owed to the Debentureholders. Unless it has actual
knowledge (including by way of written notice from a Debentureholder) to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secondary Obligations are outstanding.
          (f) It is understood and agreed that the Issuer shall remain liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral pledged hereunder and the aggregate amount of the Obligations of the
Pledgors.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Collateral Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), subject to the terms of the
Intercreditor Agreement, the receipt of the Collateral Agent or the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Collateral Agent, the Second-Lien Indenture
Trustee and each Debentureholder and their respective successors, assigns,
employees, agents and affiliates (individually an “Indemnitee,” and collectively
the “Indemnitees”) from and against any and all claims, demands, losses,
judgments and liabilities (including liabilities for penalties) of whatsoever
kind or nature, and (ii) to reimburse each Indemnitee for all reasonable costs
and expenses, including reasonable attorneys’ fees, in each case growing out of
or resulting from this Agreement or the exercise by any Indemnitee of any right
or remedy granted to it hereunder or under any other Second-Lien Document (but
excluding any claims, demands, losses, judgments and liabilities or expenses to
the extent incurred by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In no event shall the Collateral Agent be liable, in
the absence of gross negligence or willful misconduct on its part, for any
matter or thing in connection with this Agreement other than to account for
monies actually received by it in accordance with the terms

13



--------------------------------------------------------------------------------



 



hereof. If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.
          12. COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY
MEMBER. (a) Nothing herein shall be construed to make the Collateral Agent or
any Debentureholder liable as a member of any limited liability company or as a
partner of any partnership and neither the Collateral Agent nor any
Debentureholder by virtue of this Agreement or otherwise shall have any of the
duties, obligations or liabilities of a member of any limited liability company
or partnership.
          (b) The Collateral Agent, by accepting this Agreement, did not intend
to become a member of any limited liability company or a partner of any
partnership or otherwise be deemed to be a co-venturer with respect to the
Pledgors, any limited liability company, partnership and/or any other Person
either before or after an Event of Default shall have occurred. The Collateral
Agent shall have only those powers set forth herein and the Debentureholders
shall assume none of the duties, obligations or liabilities of a member of any
limited liability company or as a partner of any partnership or each Pledgor.
          (c) To the extent permitted by law, the Collateral Agent and the other
Debentureholders shall not be obligated to perform or discharge any obligation
of each Pledgor as a result of the pledge hereby effected.
          (d) To the extent permitted by law, the acceptance by the Collateral
Agent of this Agreement, with all the rights, powers, privileges and authority
so created, shall not at any time or in any event obligate the Collateral Agent
or any Debentureholder to appear in or defend any action or proceeding relating
to the Collateral to which it is not a party, or to take any action hereunder or
thereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.
          13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Subject to the terms of
the Intercreditor Agreement, each Pledgor agrees that it will join with the
Collateral Agent in executing, if applicable, and, at the Pledgors’ own expense,
file and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Collateral Agent may deem reasonably necessary and wherever
required by law in order to perfect and preserve the Collateral Agent’s security
interest in the Collateral subject to the terms of the Intercreditor Agreement,
and hereby authorizes the Collateral Agent to file financing statements and
amendments thereto relative to all or any part of the Collateral where permitted
by law, and agrees to do such further acts and things and to execute and deliver
to the Collateral Agent such additional conveyances, assignments, agreements and
instruments as the Collateral Agent may reasonably require or deem necessary to
carry into effect the purposes of this Agreement or to further assure and
confirm unto the Collateral Agent its rights, powers and remedies hereunder.
          (b) The Pledgors hereby appoint the Collateral Agent the Pledgors’
attorney-in-fact, with full authority in the place and stead of such Pledgors
and in the name of the Pledgors or otherwise, to act from time to time solely
after the occurrence and during the

14



--------------------------------------------------------------------------------



 



continuance of an Event of Default in the Collateral Agent’s reasonable
discretion to take any action and to execute any instrument which the Collateral
Agent may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement.
          14. THE COLLATERAL AGENT AS AGENT. (a) The Collateral Agent will hold
in accordance with this Agreement and the Intercreditor Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood and agreed by each Debentureholder that by accepting the benefits of
this Agreement each such Debentureholder acknowledges and agrees that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement. The Collateral
Agent shall act hereunder on the terms and conditions set forth herein, in the
Intercreditor Agreement and in Article 12 of the Second-Lien Notes Indenture;
provided that the Collateral Agent shall exercise, or refrain from exercising,
any remedies provided for in Section 9 herein in accordance with the terms of
the Intercreditor Agreement and the Second-Lien Notes Indenture.
          (b) Unless the Second-Lien Indenture Trustee has appointed a
co-trustee under the terms of the Second-Lien Notes Indenture, the Collateral
Agent shall at all times be the same Person that is the Second-Lien Notes
Indenture Trustee under the Second-Lien Notes Indenture. Written notice of
resignation by the Second-Lien Indenture Trustee pursuant to Section 7.08 of the
Second-Lien Notes Indenture shall also constitute notice of resignation as the
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
the Second-Lien Notes Indenture Trustee under Section 7.08 of the Second-Lien
Notes Indenture by a successor Second Lien Indenture Trustee, that successor
Second-Lien Indenture Trustee shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Collateral Agent under this Agreement and the Intercreditor Agreement, and the
retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring or removed Trustee’s resignation or removal
hereunder as the Collateral Agent, the provisions of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Collateral Agent hereunder.
          (c) The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own account.
None of the Collateral Agent, the Second-Lien Indenture Trustee, the
Debentureholders or any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of either Pledgor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Collateral Agent
hereunder are

15



--------------------------------------------------------------------------------



 



solely to protect the Collateral Agent’s interests in the Collateral and shall
not impose any duty upon the Collateral Agent, the Second-Lien Indenture Trustee
or any Debentureholder to exercise any such powers. The Collateral Agent, the
Second-Lien Indenture Trustee and the Debentureholders shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to the Pledgors for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the Collateral Agent shall be under
no duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Second-Lien Obligations, or to take any steps necessary to
preserve any rights against the Pledgor or any other Person, or to ascertain or
take any action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not it has or is
deemed to have knowledge of such matters. Each Pledgor, to the extent permitted
by applicable law waives any right to require the Collateral Agent, the
Second-Lien Indenture Trustee or any Debentureholder to proceed against such
Pledgor or other Person, exhaust any Collateral or enforce any other remedy
which the Collateral Agent, the Second-Lien Indenture Trustee or any
Debentureholder now has or may hereafter have against such Pledgor or other
Person.
          15. TRANSFER BY THE PLEDGORS. Neither Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein (except as may be
permitted in accordance with the terms of the Second-Lien Documents).
          16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
(a) Each Pledgor represents, warrants and covenants that it is the legal,
beneficial and record owner of, and has good title to, all Collateral pledged by
it hereunder and that it has sufficient interest in all Collateral pledged by it
hereunder in which a security interest is purported to be created hereunder for
such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement and the Permitted Liens);
          (i) the Stock has been duly and validly issued and acquired, is fully
paid and non assessable and is not subject to options to purchase or similar
rights;
          (ii) the pledge and collateral assignment to, and possession by, the
Collateral Agent of the Collateral pledged by the Pledgors hereunder consisting
of Certificated Securities pursuant to this Agreement creates a valid first
priority security interest in such Certificated Securities, and the proceeds
thereof, subject to no prior Lien or to any agreement purporting to grant to any
third party a Lien on the property or assets of the Pledgors which would include
the Certificated Securities, except for Permitted Liens, and the Collateral
Agent is entitled to all the rights, priorities and benefits afforded by the UCC
or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and;

16



--------------------------------------------------------------------------------



 



          (iii) upon the delivery of any Stock constituting Certificated
Securities together with stock powers executed in blank to the Collateral Agent,
the Collateral Agent shall have obtained “control” (as defined in Section 8-106
of the UCC) over all Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC.
          (b) Subject to the Intercreditor Agreement, the Pledgors covenant and
agree that they will defend the Collateral Agent’s right, title and security
interest in and to the Collateral and the proceeds thereof against the claims
and demands of all persons whomsoever (other than Permitted Liens); and each of
the Pledgors covenants and agrees that it will have like title to and right to
pledge any other property at any time hereafter pledged to the Collateral Agent
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Collateral Agent and the Debentureholders (subject to
Permitted Liens).
          17. CERTAIN REPRESENTATIONS AND WARRANTIES; JURISDICTION OF
ORGANIZATION. Each Pledgor represents and warrants that, on the date hereof:
(i) the jurisdiction of organization of such Pledgor is specified in Annex A
hereto; (ii) the chief executive office of such Pledgor is located at the
address specified in Annex C hereto; and (iii) the organizational identification
number of such Pledgor is specified in Annex A hereto. The Pledgor shall not
change its jurisdiction of organization or move its chief executive office
except to such new jurisdiction or location as such Pledgor may establish in
accordance with the last sentence of this Section 17. Neither Pledgor shall
establish a new jurisdiction of organization or a new location for such chief
executive office until (i) it shall have given to the Collateral Agent not less
than 15 days’ prior written notice of its intention so to do, providing clear
details of such new jurisdiction of organization or new location, as the case
may be, and providing such other information in connection therewith as the
Collateral Agent may reasonably request, and (ii) with respect to such new
jurisdiction of organization or new location, as the case may be, it shall have
taken all action, satisfactory to the Collateral Agent (and, to the extent
applicable, in accordance with Section 3.2 hereof), to maintain the security
interest of the Collateral Agent in the Collateral intended to be granted hereby
at all times fully perfected and in full force and effect. Promptly after
establishing a new jurisdiction of organization or new location for such chief
executive offices in accordance with the immediately preceeding sentence, the
Pledgors shall deliver to the Collateral Agent a supplement to Annex A hereto,
so as to cause such Annex A to be complete and accurate.
          18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. To the extent permitted by
law, the obligations of the Pledgors under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Second-Lien Document or any other instrument
or agreement referred to therein, or any assignment or transfer of any thereof;
(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement; (iii) any furnishing of any additional security to
the Collateral Agent or its assignee or any acceptance thereof or any release of
any security by the Collateral Agent or its assignee; (iv) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof;

17



--------------------------------------------------------------------------------



 



or (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Pledgors or
any Subsidiary of the Pledgors, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not the Pledgors shall have notice or knowledge of any of the
foregoing (it being understood and agreed that the enforcement hereof may be
limited by applicable bankruptcy, insolvency, restructuring, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
and by the possible judicial application of foreign laws or governmental action
affecting the rights of creditors generally).
          19. REGISTRATION, ETC. Subject to the Intercreditor Agreement, if at
any time when the Collateral Agent shall determine to exercise its right to sell
all or any part of the Collateral consisting of Stock, and the Collateral or the
part thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act, as then in effect, the Collateral Agent
may, in its sole and absolute discretion, sell such Collateral, as the case may
be, or part thereof by private sale in such manner and under such circumstances
as the Collateral Agent may deem necessary or advisable in order that such sale
may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Collateral Agent, in its sole
and absolute discretion (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under the Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof.
In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Collateral Agent, in its sole and absolute discretion, in good
faith deems reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might be realized if the sale were deferred
until after registration as aforesaid.
          20. TERMINATION. (a) After the Termination Date, this Agreement and
the security interest created hereby shall terminate and the estate and rights
hereby granted shall cease to be binding and be void and the Collateral Agent,
at the request and expense of the Pledgors, will as promptly as practicable
(i) execute and deliver to the Pledgors a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement, (ii) subject
to the terms of the Intercreditor Agreement will duly assign, transfer and
deliver to the Pledgors (without recourse and without any representation or
warranty) such of the Collateral as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement or any other Credit Document,
together with any monies at the time held by the Collateral Agent or any of its
sub-agents hereunder, and (iii) notify the deposit banks under any deposit
account control agreement established pursuant to Section 3.2(a)(iv) that such
agreements are terminated. As used in this Agreement, “Termination Date” shall
mean the date on which the Obligations have been paid in full in cash.
          (b) The Collateral Agent shall have no liability whatsoever to any
Debentureholder as a result of any release of Collateral by it in accordance
with this Section 20.

18



--------------------------------------------------------------------------------



 



          21. NOTICES, ETC. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, telexed, telecopied or delivered: if to the Pledgors, at Trico Marine
Services Inc., 3200 Southwest Freeway, Suite 2950, Houston. TX 77027, Attention:
General Counsel, and Vinson & Elkins LLP, First City Tower, 1001 Fannin Street,
Suite 2500, Houston, TX 77002-6760, Attention: Kevin Lewis; and if to the
Collateral Agent, at its address specified on its signature page hereto. All
such notices and communications shall (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Collateral Agent or any Pledgor shall not be effective
until received by the Collateral Agent or such Pledgor, as the case may be.
          22. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing in accordance with the terms of the Intercreditor Agreement
duly signed by the Pledgors and the Collateral Agent.
          23. MISCELLANEOUS. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE DEBENTUREHOLDERS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER SECOND-LIEN
DOCUMENT TO WHICH THE PLEDGORS ARE A PARTY MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
LOCATED WITHIN THE CITY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THEIR ADDRESSES SET FORTH IN SECTION 21 HEREOF
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.
          (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH PARTY IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN

19



--------------------------------------------------------------------------------



 



CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) THE PLEDGORS AND EACH DEBENTUREHOLDER (BY THEIR ACCEPTANCE OF THE
BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS TO WHICH THE PLEDGORS ARE A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
* * *

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pledgor and the Collateral Agent have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

              3200 Southwest Fwy, Suite 2950   TRICO MARINE OPERATORS, INC.,    
Houston, Texas 77057        as Pledgor    
Attention: General Counsel
           
Tel. No.: (713) 780-9926
           
Fax No.: (713) 750-0062
  By:        
 
           
 
  Title:   VP & General Counsel    
 
            1445 Ross Avenue, 2nd Floor   Wells Fargo Bank, National
Association,     MAC T5303-022
Dallas, Texas 75202   as Collateral Agent    
Attention: Corporate Trust Services
  By:        
 
           
Tel. No.: (214) 740-1573
  Title:        
Fax No.: (214) 777-4086
           

21



--------------------------------------------------------------------------------



 



ANNEX A
to
Pledge Agreement
EXACT LEGAL NAME OF THE PLEDGORS AND JURISDICTIONS OF ORGANIZATION

                  Organizational ID / Name of Pledgor   Jurisdiction of
Organization   Registration Number
Trico Marine Services, Inc.
  Delaware   2355700
Trico Marine Operators, Inc.
  Louisiana   34236494D

 



--------------------------------------------------------------------------------



 



ANNEX B
to
Pledge Agreement
LIST OF STOCK

                                      Number of   Percent of        
Jurisdiction of   Shares   Outstanding Stock Pledgor   Corporation  
Organization   Pledged   Pledged
Trico Marine Services, Inc.
  Trico Marine Assets, Inc.   Delaware     100       100 %
Trico Marine Services, Inc.
  Trico Marine Operators, Inc.   Louisiana     100       100 %

 



--------------------------------------------------------------------------------



 



ANNEX C
to
Pledge Agreement
CHIEF EXECUTIVE OFFICES

      Names of Pledgors   Addresses
Trico Marine Services, Inc.
  10001 Woodloch Forest Drive, Suite 610
 
  The Woodlands, TX 77380
 
   
Trico Marine Operators, Inc.
  250 North American Ct.
 
  P.O. Box 4097
 
  Houma, Louisiana 70363

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge Agreement
Form of Agreement Regarding Uncertificated Securities
          AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”), dated as of                      ___, ___, among the
undersigned pledgor (the “Pledgor”), Wells Fargo Bank, National Association, not
in its individual capacity but solely as collateral agent (the “Collateral
Agent”), and                     , as the issuer of the Uncertificated
Securities (as defined below) (the “Issuer”).
W I T N E S S E T H :
          WHEREAS, the Pledgor, certain of its affiliates, and the Collateral
Agent have entered into a Pledge Agreement, dated as of May 12, 2009 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor
will pledge to the Collateral Agent for the benefit of the Debentureholders (as
defined in the Pledge Agreement), and grant a security interest in favor of the
Collateral Agent for the benefit of the Debentureholders in, all of the right,
title and interest of the Pledgor in and to any and all “uncertificated
securities” (as defined in Section 8-102(a)(18) of the Uniform Commercial Code,
as adopted in the State of New York) (“Uncertificated Securities”) (with all of
such Uncertificated Securities being herein collectively called the “Issuer
Pledged Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to perfect the security interest of the Collateral Agent under the
Pledge Agreement in the Issuer Pledged Interests, to vest in the Collateral
Agent control of the Issuer Pledge Interests and to provide for the rights of
the parties under this Agreement;
          WHEREAS, the Pledgor is party to that certain Intercreditor Agreement,
dated as of May 12, 2009 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Pledgor,
certain of its affiliates, Nordea Bank Finland plc, New York Branch (in such
capacity and together with any successors, assigns and replacements in such
capacity, the “First-Lien Collateral Agent”) and the Collateral Agent.
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, after receiving a notice from the Collateral Agent
stating that an “Event of Default” (as defined in the Pledge Agreement) has
occurred and is continuing, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge Agreement
registered owner (including the Pledgor), and, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Collateral Agent and unless a
“Discharge of First-Lien Obligations” (as defined in the Intercreditor
Agreement) has occurred, the lien of the First-Lien Collateral Agent) has been
received by it, and (ii) the security interest of the Collateral Agent in the
Issuer Pledged Interests has been registered in the books and records of the
Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the
Debentureholders, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Collateral Agent at the
following address:
Wells Fargo Bank, National Association
1445 Ross Avenue, 2nd Floor
MAC T5303-022
Dallas, Texas 75202
Attention: Corporate Trust Services
Tel. No.: (214) 740-1573
Fax No.: (214) 777-4086
          5. Until the Collateral Agent shall have delivered written notice to
the Issuer that all of the Obligations have been paid in full and this Agreement
is terminated, the Issuer will, upon receiving notice from the Collateral Agent
stating that an Event of Default has occurred and is continuing, send any and
all redemptions, distributions, interest or other payments in respect of the
Issuer Pledged Interests from the Issuer for the account of the Pledgor only by
wire transfers to such account as the Collateral Agent shall instruct.
          6. Except as expressly provided otherwise in Sections 4 and 5, all
notices, shall be sent or delivered by mail, telegraph, telecopy or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telecopied or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company or courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Collateral Agent, the Pledgor or the Issuer shall not be effective until
received by the Collateral Agent, the Pledgor or the Issuer, as the case may be.
All notices and other communications shall be in writing and addressed as
follows:

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge Agreement

     
(a)
  if to the Pledgor, to them:
 
   
 
  [Trico Marine Services, Inc.
 
  10001 Woodloch Forest Drive, Suite 610,
 
  The Woodlands, TX 77380]
 
  [Trico Marine Operators, Inc.
 
  3200 Southwest Fwy, Suite 2950
 
  Houston, TX 77027]
 
  Attention: General Counsel
 
  Telephone No.: (713) 780-9926
 
  Telecopier No.: (713) 750-0062
 
   
 
  with copies to:
 
   
 
  Vinson & Elkins LLP
 
  First City Tower
 
  1001 Fannin Street
 
  Suite 2500
 
  Houston, TX 77002-6760
 
  Attention: Kevin Lewis
 
  Telephone No.: (713) 758-3884
 
  Telecopier No.: (713) 615-5967
 
   
(b)
  if to the Collateral Agent, at:
 
   
 
  Wells Fargo Bank, National Association
 
  1445 Ross Avenue, 2nd Floor
 
  MAC T5303-022
 
  Dallas, TX 75202
 
  Attention: Corporate Trust Services
 
  Tel. No.: (214) 740-1573
 
  Fax No.: (214) 777-4086
 
   
(c)
  if to the Issuer, at:
 
   
 
                                                                            
        
 
                                                                        
          
 
                                                                         
         

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Collateral Agent and its successors and assigns. This Agreement may be
executed in any number of

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge Agreement
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on all parties hereto. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in the manner whatsoever except in writing
signed by the Collateral Agent, the Issuer and the Pledgor.
          8. Notwithstanding anything to the contrary contained in this
Agreement, the priorities with respect to all security interests granted to the
Collateral Agent under the Pledge Agreement and under the other Security
Documents and to the First-Lien Collateral Agent under the First-Lien Credit
Documents (each, as defined in the Intercreditor Agreement) shall be governed by
the terms and provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
          9. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
* * *

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge Agreement
          IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer
have caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

            [TRICO MARINE SERVICES, INC.]
[TRICO MARINE OPERATORS, INC.,]
     as a Pledgor
      By:           Name:           Title:        

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
     solely as Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           [                                        ]
the Issuer
      By:           Name:           Title:        

 